           Case 2:20-cv-01961-RFB-NJK Document 34 Filed 08/23/21 Page 1 of 1



 1 CHRISTOPHER CHIOU
   Acting United States Attorney
 2 District of Nevada
   Nevada Bar No. 14853
 3 BRIAN W. IRVIN
   Assistant United States Attorney
 4 District of Nevada
   501 Las Vegas Blvd. So., Suite 1100
 5 Las Vegas, Nevada 89101
   (702) 388-6336
 6 Brian.Irvin@usdoj.gov
   Attorneys for the United States
 7
                               UNITED STATES DISTRICT COURT
 8                                  DISTRICT OF NEVADA

 9
10 Maher Fakih and Souheila Fakih,                 Case No. 2:20-cv-01961-RFB-NJK

11                 Plaintiff,                      Joint Stipulation and Order of Dismissal

12                 v.

13 Carl C. Risch, Assistant Secretary for
   Consular Affairs, U.S. Department of
14 State, et al.

15                 Defendants.

16         IT IS HEREBY STIPULATED AND AGREED, by and between the parties, that
17 the above-entitled case shall be voluntarily dismissed with prejudice, and each party will

18 bear its own costs and attorney’s fees.

19         Respectfully submitted this 23rd day of August 2021.
20   HOBBALLAH LEGAL GROUP PLC                      CHRISTOPHER CHIOU
                                                    Acting United States Attorney
21
     /s/ Farah Hobballah                            /s/ Brian Irvin
22   FARAH HOBBALLAH                                BRIAN W. IRVIN
     16030 Michigan Ave., Ste 100                   Assistant United States Attorney
23   Dearborn, MI 48126                             Attorneys for Federal Defendants
     Attorney for the Plaintiffs
24
                                                 IT IS SO ORDERED:
25

26                                               UNITED STATES DISTRICT JUDGE
27                                               UNITED STATES MAGISTRATE JUDGE

28                                              DATED:
                                                DATED this 23rd day of August, 2021.
